DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: claims 2-4 recite a second base, but there is no disclosure in applicant’s specification describing what is meant by the second base.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “members” in claims 3 and 4 and “inserts” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akira (JPH11290047) in view of Chakerian (US 4,157,620).
As for claims 1, 6 and 8, Akira discloses a tray assembly configured to rest on a surface, the tray assembly comprising: at least a first base having four side walls, a bottom wall (fig. 1), and legs configured to support the bottom wall above the surface when resting thereon (12); a plurality of side wall holes in the side walls and a plurality of bottom wall holes in the bottom wall [0021].
As for claim 18, a method of drying products, the method comprising: providing a tray assembly comprising at least a first base having four side walls, a bottom wall, and legs configured to support the bottom wall above the surface when resting thereon, a plurality of side wall holes in the side walls and a plurality of bottom wall holes in the bottom wall (5, 12, fig. 1, [0019], [0021]); inserting the products into an interior of the base such that the products rest on the bottom wall (fig. 1).
Akira discloses the claimed invention except for at least one window in the cover configured to allow infrared radiation to pass therethrough that is absorbed by interior surfaces of the base to cause an increase in a temperature within the enclosure sufficient to increase a rate of drying products located within the enclosure; a cover configured to releasably couple to the sidewalls of the base and thereby define an enclosure between the cover, the side walls, and the bottom wall; a cover configured to releasably couple to the base and thereby define an enclosure between the cover, the side walls, and the bottom wall, and at least one window in the cover; coupling the cover to the base to thereby enclose the products within the enclosure; and then allowing infrared radiation to pass through the window and be absorbed by interior surfaces of the base to cause an increase in a temperature within the enclosure sufficient to increase a rate of drying of the products.  Chakerian teaches at least one window in the cover configured to allow infrared radiation to pass therethrough that is absorbed by interior surfaces of the base to cause an increase in a temperature within the enclosure sufficient to increase a rate of drying products located within the enclosure (5:46-48); a cover configured to releasably couple to the sidewalls of the base and thereby define an enclosure between the cover, the side walls, and the bottom wall (5:46-48); a cover configured to releasably couple to the base and thereby define an enclosure between the cover, the side walls, and the bottom wall, and at least one window in the cover (5:46-48); coupling the cover to the base to thereby enclose the products within the enclosure (5:46-48); and then allowing infrared radiation to pass through the window and be absorbed by interior surfaces of the base to cause an increase in a temperature within the enclosure sufficient to increase a rate of drying of the products (5:46-48) in . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Akira in view of Chakerian as applied to claim 1, and further in view of Heinrich (US 3,596,770).
Akira discloses the claimed invention except for a second base, the first base configured to be inserted partially into the second base such that the first and second bases are stacked.  Heinrich teaches a second base, the first base configured to be inserted partially into the second base such that the first and second bases are stacked (fig. 3) in order to facilitate more compact storage.  Akira would benefit equally from facilitating more compact storage.  It would have been obvious to one of ordinary skill in . 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akira in view of Chakerian as applied to claim 1, and further in view of DeBruin (US 2015/0253077).
Akira discloses the claimed invention except for the interior surfaces of the base have a minimum solar absorptivity of 0.60; wherein the interior surfaces of the base have a solar absorptivity of 0.85 or more.  DeBruin teaches the interior surfaces of the base have a minimum solar absorptivity of 0.60 [0024]; wherein the interior surfaces of the base have a solar absorptivity of 0.85 or more [0024] in order to naturally increase the temperature in the tray for more rapid drying.  Akira would benefit equally from naturally increasing the temperature in the tray for more rapid drying.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Akira with the interior surfaces of the base have a minimum solar absorptivity of 0.60; wherein the interior surfaces of the base have a solar absorptivity of 0.85 or more as taught by DeBruin in order to naturally increase the temperature in the tray for more rapid drying. 

Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 3 includes allowable subject matter because prior art could not be found to disclose at least one of the side walls of the first base includes a pair of end portions with an intermediate portion therebetween that extends further toward an end of the first base relative to the end portions, and wherein located within the recessed areas are members configured to limit a depth that the first base may be inserted into the second base with all the limitations of independent claim 1.  There is nothing in the prior art with these type of features in the drying art.  
Claims 5, 6, 8, 12 and 14 include allowable subject matter because prior art could not be found to disclose the cover comprises a frame and the at least one window; including have window panes; further comprising at least one vent in the cover with all of the limitations of independent claim 1.  Very few prior art drying trays are designed for stand-alone use outside of a cabinet type of chamber, and very few drying trays utilize covers such that claims 5, 6, 8, 12 and 14 are novel over the prior art of record in light of the limitations of claim 1.
Claim 15 includes allowable subject matter because prior art could not be found to disclose at least one insert configured to be located within the enclosure and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762